14‐4067‐cv(L) 
      In re American International Group, Inc. Securities Litigation 
       
 1                                  UNITED STATES COURT OF APPEALS 
 2                                         FOR THE SECOND CIRCUIT 
 3                                           ____________________ 
 4                                                                                                   
 5                                             August Term, 2015 
 6     
 7        (Argued: February 11, 2016                                Decided: September 20, 2016) 
 8     
 9                                   Docket Nos. 14‐4067(L), 14‐4603(con) 
10                                                           
11                                           ____________________ 
12     
13    SHARYN ROTHSTEIN, MARISA ROTHSTEIN, MOLLYE ROTHSTEIN, 
14    Objector, ALAN ROTHSTEIN, Objector, SAN FRANCISCO EMPLOYEES’ 
15    RETIREMENT SYSTEM, ROBERT D. JAFFEE, as Trustee of the Robert D. Jaffee 
16    Revocable Trust, ROBERT D. AND PHYLLIS A. JAFFEE FAMILY 
17    FOUNDATION, ROBERT D. JAFFEE IRA ROLLOVER, ANNE E. FLYNN, on 
18    behalf of herself and all others similarly situated, MICHAEL CASSIDY, on behalf 
19    of himself and all others similarly situated, LISA M. CROUCH, on behalf of 
20    herself and all others similarly situated, ROBERT J. CASEY, II, on behalf of 
21    himself and all others similarly situated, EUGENE OLSON, JOSEPH SCUILLA, 
22    STEPHAN FRANK, on behalf of himself and all others similarly situated, 
23    JEROME NOLL, on behalf of himself and all others similarly situated, PUBLIC 
24    EMPLOYEES’ RETIREMENT SYSTEM OF MISSISSIPPI, MICHAEL FEDER, on 
25    behalf of himself and all others similarly situated,  PUBLIC EMPLOYEES 
26    RETIREMENT ASSOCIATION OF NEW MEXICO,   
27     
28                                             Plaintiffs, 
29     
 1    OHIO POLICE AND FIRE PENSION FUND, STATE TEACHERS RETIREMENT 
 2    SYSTEM OF OHIO, OHIO PUBLIC EMPLOYEES RETIREMENT SYSTEM,  
 3                                
 4          
 5                               Plaintiffs‐Appellees,                         
 6     
 7                    v. 
 8     
 9    AMERICAN INTERNATIONAL GROUP, INC. INCENTIVE SAVINGS PLAN, 
10    AMERICAN GENERAL AGENTS AND MANAGERS THRIFT PLAN, 
11    AMERICAN INTERNATIONAL GROUP, INC. RETIREMENT PLAN, AIG 
12    INSURANCE COMPANY‐PUERTO RICO CAPITAL GROWTH PLAN, FKA 
13    CHARTIS INSURANCE CO. PUERTO RICO CAPITAL GROWTH PLAN, 
14    EVERCORE TRUST COMPANY, N.A., as independent fiduciary of the Plans, 
15     
16                               Appellants, 
17     
18    AMERICAN INTERNATIONAL GROUP, INC., HOWARD SMITH, JOHN A. 
19    GRAF, JOHN HOULDSWORTH, WACHOVIA SECURITIES, LLC, RICHARD 
20    NAPIER, AXA FINANCIAL, INC., ELI BROAD, EVAN GREENBERG, UNION 
21    EXCESS REINSURANCE CO., RICHMOND INSURANCE CO., LTD., 
22    PRICEWATERHOUSECOOPERS LLP, MICHAEL L. MURPHY, MORGAN 
23    STANLEY, MERRILL LYNCH & CO., INC., JPMORGAN CHASE & CO., 
24    GOLDMAN SACHS & CO., CITIGROUP GLOBAL MARKET F/K/A SALOMON 
25    SMITH BARNEY, MICHAEL J. CASTELLI, C.V. STARR & CO., INC., MAURICE 
26    R. HANK GREENBERG, CORINNE P. GREENBERG, STARR 
27    INTERNATIONAL COMPANY, INC., GENERAL REINSURANCE 
28    CORPORATION, RONALD FERGUSON, PATRICIA R. MCCANN, DONALD P. 
29    KANAK, RICHARD A. GROSIAK, AXEL I. FREUDMANN, FRANK J. 
30    HOENEMEYER, CHRISTIAN MILTON, MARTIN J. SULLIVAN, THOMAS 
31    TIZZIO, HOWARD SMITH,  


                                           2 
       
 1     
 2                                         Defendants.* 
 3                                     ____________________ 
 4     
 5    Before: POOLER and SACK, Circuit Judges, and FAILLA, District Judge.1 
 6     
 7              Appeal from a judgment of the United States District Court for the 

 8    Southern District of New York (Batts, J.) denying Appellants’ Motion to Direct 

 9    the Settlement Claims Administrator to approve the Settlement Claims of 

10    Appellants (the “Motion to Direct”), as well as a related judgment denying 

11    Appellants’ Motion to Intervene on timeliness grounds.  

12              We first hold that Appellants have standing to appeal the district court’s 

13    denial of the Motion to Direct. For this reason, we dismiss Appellants’ appeal as 

14    to the denial of their Motion to Intervene as moot.  

15              Second, we hold that because the Employee Retirement Income Security 

16    Act of 1974 (“ERISA”) imposes important statutory limits on an employer’s 

17    control over the management and policies of an employer‐sponsored benefit 

18    plan, those plans do not fall within the ordinary meaning of the term “affiliate.” 


                                                    
      * The Clerk of Court is respectfully directed to amend the official caption in this 

      case to conform with the caption above. 
      1 The Hon. Katherine Polk Failla, of the United States District Court for the 
      Southern District of New York, sitting by designation. 
                                                   3 
       
 1    Therefore, we vacate the district court’s judgment denying Appellants’ Motion to 

 2    Direct and remand for further proceedings. 

 3          Vacated in part, dismissed as moot in part, and remanded. 

 4                                   ____________________ 
 5                              H. DOUGLAS HINSON, (Richard S. Siegel, Jonathan G. 
 6                              Rose, on the brief), Alston & Bird LLP, Washington, D.C. 
 7                              for Appellants. 
 8     
 9                              LOUIS GOTTLIEB, (Thomas A. Dubbs, Nicole M. Zeiss, 
10                              on the brief) Labaton Sucharow LLP, New York, NY for 
11                              Plaintiffs‐Appellees. 
12                               
13                              Lorie E. Almon and James Randolph Napoli, Seyfarth 
14                              Shaw LLP, New York, NY for amicus curiae American 
15                              Benefits Council in support of Appellants. 
16     
17    POOLER, Circuit Judge: 

18          This case concerns a securities class action settlement agreement with 

19    American International Group, Inc. (“AIG”). Like many disputes over finite 

20    settlements, this case concerns who gets a “slice” of the settlement “pie.” 

21    Appellants American International Group, Inc. Incentive Savings Plan (the “AIG 

22    ISP”), American General Agentsʹ and Managersʹ Thrift Plan (the “Thrift Plan”), 

23    American International Group, Inc. Retirement Plan (the “Retirement Plan”), and 

24    AIG Insurance Company – Puerto Rico Capital Growth plan (the “Capital 

                                                   4 
       
 1    Growth Plan”) (collectively, the “Plans”) are employee benefit plans sponsored 

 2    by AIG or its affiliates under the Employee Retirement Income Security Act of 

 3    1974 (“ERISA”), 29 U.S.C. § 1001 et seq. In this case, we consider whether the 

 4    Plans are “affiliates” of AIG for the purposes of a class action settlement 

 5    agreement. The district court below held that Appellants were “affiliates” of AIG 

 6    and thus ineligible for their own slice of the settlement pie. We disagree. Because 

 7    ERISA imposes important statutory limits on an employer’s control over the 

 8    management and policies of an employee benefit plan, those plans do not fall 

 9    within the ordinary meaning of “affiliate.” Thus, Appellants are entitled to their 

10    own slice of the settlement pie and Appellees will have to live with a somewhat 

11    smaller portion.                                                                                                                 

12              Accordingly, we vacate the district court’s denial of the Plans’ motion to 

13    direct. 

14                                                       BACKGROUND 
15                                                                      
16         I. Factual Background 
17                    
18                   A. The Settlement Agreements 
19     
20              Lead Plaintiffs reached several agreements with both AIG and 

21    PricewaterhouseCoopers (“PwC”) to settle certain class action lawsuits alleging 

                                                                      5 
       
 1    violations of federal securities laws. Appellees resolved the class actions by way 

 2    of four separate settlements: (1) the AIG Settlement; (2) the PwC Settlement; (3) 

 3    the Gen Re Settlement; and (4) the Starr Settlement (the “Settlement 

 4    Agreements”). The four settlements are substantially similar and all define the 

 5    “Settlement Class” as follows: 

 6          [The Settlement Class includes] all persons and entities who purchased or 
 7          otherwise acquired AIG Securities during the period of time from October 
 8          28, 1999, through April 1, 2005, inclusive (the “Class Period”), as well as all 
 9          persons and entities who held the common stock of HSB Group, Inc. 
10          (“HSB”) at the time HSB was acquired by AIG in a stock for stock 
11          transaction, and all persons and entities who held the common stock of 
12          American General Corporation (“AGC”) at the time AGC was acquired by 
13          AIG in a stock for stock transaction, and were damaged thereby (the 
14          “Settlement Class”) . Excluded from the Settlement Class are (i) the 
15          Defendants, as named in the Consolidated Third Amended Class Action 
16          Complaint, dated December 15, 2006 (the “Complaint”) in this Action; (ii) 
17          the immediate families of the Individual Defendants, as named in the 
18          Complaint; (iii) any parent, subsidiary, affiliate, officer, or director of AIG; (iv) 
19          persons who made requests for exclusion from the Settlement Class in the 
20          manner and within the time period provided by Section IV of the 
21          Agreement and/or by order of the Court and did not thereafter rescind 
22          such requests, such excluded persons being listed on Exhibit A hereto; (v) 
23          any entity in which any excluded person has a controlling interest; and (vi) 
24          the legal representatives, heirs, successors and assigns of any excluded 
25          person.  
26     




                                                   6 
       
 1    Special App’x at 6 (emphasis added); see also, e.g., App’x at 1034‐35. Both 

 2    Appellants and Appellees agree that the term “affiliate” is not defined in the 

 3    Settlement Agreements. See Special App’x at 7. “AIG Securities” is defined in the 

 4    agreement as  

 5          any and all publicly‐traded securities issued by American International 
 6          Group, Inc., whether debt or equity securities, including, without 
 7          limitation, AIG common stock, the Zero Coupon Convertible Senior 
 8          Debentures referenced in paragraph 189 of the Complaint, the 0.5% Cash 
 9          Exchangeable Equity‐Linked Senior Notes referenced in paragraph 193 of 
10          the Complaint, the 2.85% Medium‐Term Notes, Series F referenced in 
11          paragraph 203 of the Complaint, the 2.875% Notes 144A securities 
12          referenced in paragraph 212 of the Complaint that were exchanged into 
13          registered like coupon bonds and the 4.25% Notes 144A securities 
14          referenced in paragraph 217 of the Complaint that were exchanged into 
15          registered like coupon bonds. 
16     
17    App’x at 2546 (emphasis added). Accordingly, to be a member of the Settlement 

18    Class, an investor, among other things, must have purchased publicly‐traded AIG 

19    Securities and must not be an “affiliate” of AIG.  

20          Claims were to be administered by Rust Consulting, Inc. (“Rust”). Rustʹs 

21    principal responsibility was to calculate the recognized loss for each claim based 

22    on the claimantʹs acquisition of AIG securities during the class period (the 

23    ʺRecognized Lossʺ) and to distribute corresponding settlement funds, all 

24    according to formulas provided in the agreements. 
                                                7 
       
 1          After holding separate final approval hearings, the district court approved 

 2    each of the settlements. On February 3, 2012, the District Court entered the Order 

 3    and Final Judgment granting final approval to the AIG Settlement, which 

 4    provided for the payment of $725 million.  

 5              B. The Plans 
 6                  
 7          The Plans are of two different types. The Retirement Plan is a defined 

 8    benefit plan, under which AIG guarantees each participating employee a set 

 9    annual benefit upon retirement. AIG sets aside a pool of assets, including its own 

10    stock, to fund those benefits, and it assumes responsibility for providing 

11    additional funding if the pool proves inadequate for any reason — including 

12    market losses. The remainder of the Plans are defined contribution plans (the 

13    “Defined Contribution Plans”), under which AIG guarantees a set payment into 

14    participating employeesʹ accounts each year before retirement. Participants may 

15    choose to invest those payments in the market through several funds that hold 

16    securities on the employeesʹ behalf, including one fund that holds AIG common 

17    stock. If employees make such investments, however, they — and not AIG — 

18    take the risk of market losses. 




                                               8 
       
 1          The parties have identified two distinct methods of tabulating how much 

 2    AIG common stock the Defined Contribution Plans acquired during the class 

 3    period:  the “plan level” and the “participant level.” Claims submitted at the plan 

 4    level list the total number of AIG shares that the Defined Contribution Plans 

 5    purchased on behalf of all participating individuals. Claims submitted at the 

 6    participant level, in contrast, list the total number of AIG shares that 

 7    participating employees elected to acquire by investing money in their accounts. 

 8          Claims made at the plan and participant levels can diverge significantly. 

 9    When an employee elects to acquire a share of AIG stock through one of the 

10    Defined Contribution Plans, the plan will not necessarily purchase a share on the 

11    open market; it may instead transfer a share previously held on behalf of a 

12    different employee who has since elected to sell it, thereby avoiding certain 

13    transaction costs. In this way, the number of AIG shares that the Defined 

14    Contribution Plans purchased on the open market during the class period (the 

15    plan level calculation) could be lower than the number of shares participating 

16    employees elected to acquire (the participant level calculation). 

17          By contrast, there is only one way to tabulate how much AIG common 

18    stock the Retirement Fund, which is a defined benefit plan, purchased during the 



                                                9 
       
 1    class period: the plan level. The Retirement Fund invests in AIG stock, among 

 2    other securities, in the hope of earning income sufficient to pay its set obligations 

 3    to participating employees. The fund never purchases AIG stock on behalf of 

 4    particular employees, which renders a participant‐level claim inapposite. 

 5             C. Claims Administration 
 6                  
 7                      1.      PWC Settlement Submissions 
 8                        
 9          As institutional investors in AIG common stock during the class period, 

10    the Plans submitted claims for a share of the PwC settlement. On January 23, 

11    2009, Vanguard Fiduciary Trust Company (“Vanguard”) submitted claims on 

12    behalf of the AIG Stock Fund – Master Trust, Fund #1837 (the “Master Trust”) 

13    for, among other plans, the AIG ISP, the Capital Growth Plan, and the Thrift 

14    Plan. The claim was submitted at the plan‐level. Rust estimated the Recognized 

15    Loss for these plans as approximately $25.6 million with respect to the PwC 

16    Settlement and $25.7 million with respect to the AIG settlement. On March 18, 

17    2009, State Street Bank and Trust Company submitted an omnibus claim in the 

18    PwC Settlement that included the Retirement Plan, also at the plan‐level. Rust 

19    estimated the Recognized Loss for the Retirement Plan as approximately $12.8 




                                               10 
       
 1    million with respect to the PwC Settlement and approximately $17.4 million with 

 2    respect to the AIG Settlement.  

 3          On January 20, 2012, Mercer Trust Company (“Mercer”), which succeeded 

 4    Vanguard as the Plans’ trustee, submitted a claim form with a cover letter on 

 5    behalf of AIG ISP and the Thrift Plan, along with several other employee benefit 

 6    plans that merged into the AIG ISP during the class period, stating that “[t]he 

 7    account transactional detail associated with this claim will be provided under 

 8    separate cover and should be considered as an addenda to one or more previous 

 9    submissions submitted by [Vanguard]” and that Mercer could not itself certify 

10    the accuracy or completeness of the data provided in the prior submissions by 

11    Vanguard. App’x at 2956. 

12          Three days later, on January 23, 2012, Banco Popular of Puerto Rico 

13    (“Banco Popular”), submitted a claim on behalf of the Capital Growth Plan, also 

14    with a cover letter stating the transactional information was not available and 

15    would be provided under separate cover. According to Appellees, this additional 

16    information was not submitted to Rust until the end of 2012.  

17          Appellants emphasize that at no point during “the next four‐plus years, 

18    did Rust ever suggest to the Plans’ fiduciaries that the Plans were ineligible to 



                                               11 
       
 1    participate in the Settlement Classes because they were ‘affiliates’ of AIG.” 

 2    Appellants’ Br. at 14; see also App’x at 2541.  

 3                      2.       AIG Settlement Submissions 
 4     
 5            The Plans retained Appellant Evercore Trust Company, N.A. (“Evercore”) 

 6    as their independent fiduciary to assess whether they should participate in the 

 7    AIG Settlement. On December 14, 2012, Evercore submitted a letter to Rust with 

 8    transactional data provided by AIG in support of the prior claims filed by Mercer 

 9    and Banco Popular. But unlike the transaction data originally provided by 

10    Vanguard in 2009 in the PwC Settlement, the transaction data provided in 2012 

11    by AIG “was not plan‐level data but was participant‐level data.” Appellees’ Br. 

12    at 11; see also App’x at 2957. Appellants claim that the proof of claim form 

13    approved by the Court for the AIG Settlement invited submissions that provided 

14    supplemental data not submitted in connection with the PwC Settlement. For 

15    this reason, Appellants claim that more detailed participant‐level data was 

16    appropriate, i.e. data accounting for the estimated losses by all of the participants 

17    of the Defined Contribution Plans, based upon their transactions involving AIG 

18    Stock rather than plan‐level data which merely accounted for the purchases and 

19    sales of AIG Stock by the Plans on the open market. Evercore requested that Rust 


                                                12 
       
 1    “issue the appropriate ‘Distribution Amounts’ in a lump sum to Mercer and 

 2    Banco Popular respectively” and that “Mercer and Banco Popular w[ould] then 

 3    allocate payments to the appropriate participant amounts.” App’x at 2957. 

 4    Appellees claim this “conversion” from plan‐level claims to participant‐level 

 5    claims, “would have resulted in a substantially higher Recognized Loss.” 

 6    Appellees’ Br. at 12. 

 7          But on January 11, 2013, Rust proposed accepting the participant‐level data 

 8    on behalf of the Defined Contribution Plans and using that data for the PwC 

 9    Settlement as well. Appellants explain that the Plans did not object to Rust’s 

10    decision to apply participant‐level data “because the use of participant‐level data 

11    shows the actual, individualized losses allegedly incurred by the Defined 

12    Contribution Plans’ participants – just like all other AIG shareholders.” 

13    Appellants’ Br. at 16; see also App’x at 2996. 

14          On February 22, 2013, approximately four years after the AIG ISP, the 

15    Capital Growth Plan, and the Thrift Plan submitted their claims for the PwC 

16    Settlement, Rust issued “Notices of Ineligibility,” all virtually identical, stating 

17    that the Plans’ claims were ineligible under both the PwC Settlement and the 

18    AIG Settlement. Rust based its decisions on its review of the participant‐level 



                                                13 
       
 1    and plan‐level data, the securities involved, and a consideration of the opinions 

 2    in In re Motorola Securities Litigation, 644 F.3d 511 (7th Cir. 2011) (“Motorola”) and 

 3    In re Marsh & McClennan Companies, Inc. Securities Litigation, No. 04‐CV‐8144 

 4    (S.D.N.Y. June 1, 2011) (“Marsh”).  

 5          Rust identified two independent grounds for ineligibility. First, it stated 

 6    that each of the claims “submitted appear[ed] to be on behalf of an ‘affiliate’ of 

 7    defendant AIG,” which was impermissible under the Settlement Agreements.  

 8    App’x at 2618, 2620, 2622, 2624, 2626, 2628. Although the Notices of Ineligibility 

 9    did not elaborate on this assertion, it seems clear that Rust classified the Plans as 

10    affiliates because they were sponsored, under ERISA, by AIG or its affiliates.  

11    Both Motorola and Marsh had previously reached similar conclusions in 

12    analogous cases. See Motorola, 644 F.3d at 521 (holding that a defendant 

13    corporationʹs 401(k) plan was excluded from the class definition as an “affiliate”); 

14    Marsh at 2‐3, Appʹx at 2633‐34 (same). 

15          Second, Rust stated that claims submitted at the participant level on behalf 

16    of the Defined Contribution Plans would be ineligible because they failed to 




                                                14 
       
 1    identify any purchases of publicly traded AIG Securities.2 In Rustʹs view, 

 2    although participating employees initially elected to acquire AIG stock under 

 3    these plans, it was the plans themselves that actually purchased the stock in 

 4    publicly traded form.  

 5          On March 19, 2013, Appellants’ counsel sent a letter to Rust explaining 

 6    why Motorola and Marsh “did not and should not control the Plans’ status as 

 7    members of the respective settlement classes,” and argued the Plans are not 

 8    “affiliates” of AIG, and thus requested that Rust reverse its decision as to the 

 9    Plans’ eligibility. Appellants’ Br. at 17. Appellants state that to this day, Rust has 

10    not responded to this letter. Appellants claim that in lieu of responding to their 

11    request, Rust asked Appellants to provide: “(1) information regarding whether 

12    ‘trust level’ transactions were made on the ‘open market’ or were direct 

13    purchases from AIG; (2) the amount of each type of transaction; and (3) broker 

14    confirmations for all purchases and sales during the class period.” Appellants’ 

15    Br. at 18; see also App’x at 2659. 




                                                    
      2 Rust also stated that the Retirement Planʹs claim had improperly been 

      submitted at the participant level.  As we have noted, however, the claim was in 
      fact submitted (out of necessity) at the plan level. 
                                                15 
       
 1        II.      Procedural History 

 2              On May 29, 2013, the Lead Plaintiffs filed their Motion for Approval of an 

 3    Initial Distribution of Settlement Proceeds in Connection with the Settlements 

 4    with PwC and AIG in the District Court for the Southern District of New York 

 5    (Batts, J.). See App’x at 1889‐1937. Appellants timely filed a Motion to Direct in 

 6    the same court requesting that the district court direct Rust to approve the Plans’ 

 7    claims and distribute proceeds from the Settlements to the Plans. Appellees 

 8    opposed the motion. 

 9              The district court issued a Memorandum and Order, denying the 

10    Appellants’ Motion to Direct and approving the initial distribution of the PwC 

11    and AIG Settlements. See Special App’x at 1‐19.  

12              The Plans and Evercore then filed a motion to Intervene for Limited 

13    Purpose of Possible Appeal (“Motion to Intervene”), which Lead Plaintiffs 

14    opposed. The District Court entered an order denying the Motion to Intervene, 

15    finding it untimely. In the courtʹs view, the Plans should have moved to 

16    intervene “at least as early as the filing of the Third Amended Complaint.” 

17    App’x at 3146; Special App’x at 23. 




                                                 16 
       
 1          Appellants timely filed notices of appeal from both the order on the 

 2    Motion to Direct and the order on the Motion to Intervene. Appellants did not 

 3    appeal the district court’s orders authorizing the initial distribution of the 

 4    settlements. Rust issued the initial distribution payments on November 18, 2014.  

 5     
 6                                       DISCUSSION 
 7                                                
 8                                              I 
 9                                                
10          We “must address any jurisdictional standing question first, before 

11    deciding a case on the merits.” Friends of Gateway v. Slater, 257 F.3d 74, 77‐78 (2d 

12    Cir. 2001). Appellees contest Appellants’ “standing”3 to bring this appeal on two 

13    grounds: (1) the non‐appealability provision of the Settlement Agreements 

14    expressly bars appeals beyond the level of the district court; and (2) because the 

15    district court held Appellants are not members of the Settlement Class, they are 


                                                    
      3 We note, as the Supreme Court did in Devlin v. Scardeletti, 536 U.S. 1, 6 (2002) 

      that although both parties frame this issue “as one of standing[,] . . . this issue 
      does not implicate the jurisdiction of the court under Article III of the 
      Constitution.” As the Plans are similarly situated to other class members, we 
      would have little trouble finding that the Plans safely clear the constitutional and 
      prudential hurdles of standing. Rather, what is truly at issue, is “whether [the 
      Plans] should be considered ‘[parties]’ for the purposes of appealing” the denial 
      of the motion to direct. Devlin, 536 U.S. at  7. 
       
                                                17 
       
 1    non‐parties that cannot bring an appeal. Appellants argue they are not bound by 

 2    the non‐appealability provision and that they are entitled to appeal despite their 

 3    status as non‐parties. In the alternative, Appellants urge us to reverse the district 

 4    court’s denial of their motion to intervene.  

 5          For the reasons that follow, we conclude that the non‐appealability 

 6    provision does not bar Appellants’ appeal and that they may appeal the denial of 

 7    the motion to direct as non‐parties. Because we determine that Appellants may 

 8    maintain this appeal without successfully intervening below, we dismiss as moot 

 9    their appeal of the district court’s denial of the motion to intervene. 

10                                               A 
11                                                 
12          The Settlement Agreements included a non‐appealability provision 

13    barring appeals from the district court of “dispute[s] concerning a claim.” App’x 

14    at 847. The provision, in relevant part, reads as follows: 

15          The validity of each Proof of Claim filed shall initially be determined by 
16          the Administrator in accordance with the Plan of Allocation approved by 
17          the Court. The Administrator shall promptly advise the claimant in 
18          writing if the Administrator determines to reject the claim. . . . If a dispute 
19          concerning a claim cannot be otherwise resolved, Lead Counsel shall thereafter 
20          present the request for review to the [District] Court for summary resolution, 
21          without any right of appeal or review. 
22     


                                                 18 
       
 1    App’x at 847 (AIG Settlement Agreement) (emphasis added); see also App’x at. 

 2    2556‐57 (PwC Settlement Agreement). It is not uncommon for parties to include 

 3    in a settlement agreement an “explicit agreement that the district court decision 

 4    shall be final and that all rights of appeal are waived.” 15A Charles Alan Wright 

 5    et al., Federal Practice and Procedure § 3901 (2d ed. 2014). But we conclude that this 

 6    provision does not bar Appellants’ appeal. 

 7          As an initial matter, Appellees urge us to endorse a kind of Catch‐22 

 8    theory of appellate jurisdiction. Appellees argue that the Plans are not members 

 9    of the Settlement Class because they are “affiliates” of AIG. You would think, 

10    then, that Appellees would agree that the Plans are not bound by the Settlement 

11    Agreements, which were entered into between the Lead Plaintiffs, “on behalf of 

12    the Settlement Class,” and AIG. App’x at 829 (emphasis added). Not so. Instead, 

13    even as they maintain that the Plans are not members of the Settlement Class, 

14    Appellees argue that the Plans are nonetheless bound by the Settlement 

15    Agreements’ non‐appealability provision. We decline Appellees’ request to 

16    permit them to have their pie and eat it too. 

17          At oral argument, Appellees suggested that the Plans are bound by the 

18    non‐appealability provision because they are “claimants.” But nothing in the 



                                                19 
       
 1    Settlement Agreements suggests that mere “claimants” are bound by the 

 2    agreements.  It is a “principle of general application in Anglo‐American 

 3    jurisprudence that one is not bound by a judgment . . . in litigation in which he is 

 4    not designated as a party or to which he has not been made a party by service of 

 5    process.” Hansberry v. Lee, 311 U.S. 32, 40 (1940). Because the Plans have not yet 

 6    been held to be “members of the Settlement Class” they cannot be “bound by any 

 7    orders or judgments entered in respect to the settlement.” Casey v. Citibank, N.A., 

 8    No. 5:12‐CV‐820, at *5 (N.D.N.Y. Aug. 21, 2014). 

 9                                              B 
10     
11          As a general rule, only parties to a lawsuit, whether from the outset or 

12    through intervention, may appeal an adverse judgment. Marino v. Ortiz, 484 U.S. 

13    301, 304 (1988). But we have recognized two exceptions to this rule: (1) “a 

14    nonparty may appeal a judgment by which it is bound,” and (2) “a nonparty may 

15    appeal if it has an interest affected by the judgment.” Official Comm. of Unsecured 

16    Creditors of WorldCom, Inc. v. SEC, 467 F.3d 73, 78 (2d Cir. 2006) (internal 

17    quotation marks omitted). Appellants invoke this second exception. 

18          We have long allowed appeals by a nonparty “when the nonparty has an 

19    interest that is affected by the trial courtʹs judgment.” Karaha Bodas Co. v. 


                                                20 
       
 1    Perusahaan Pertambangan Minyak Dan Gas Bumi Negara (ʺPertaminaʺ), 313 F.3d 70, 

 2    82 (2d Cir. 2002) (internal quotation marks omitted); see also United States v. Intʹl 

 3    Bhd. of Teamsters, 931 F.2d 177, 183‐84 (2d Cir. 1991);  Hispanic Socʹy v. N.Y.C. 

 4    Police Depʹt, 806 F.2d 1147, 1152 (2d Cir. 1986). And we “have not required that a 

 5    nonparty prove that it has an interest affected by the judgment;” rather, “stating a 

 6    plausible affected interest has been sufficient.” WorldCom, 467 F.3d at 78 (2d Cir. 

 7    2006) (emphasis added). 

 8          “The question therefore is whether [Appellants] can identify an ‘affected 

 9    interest.’” Kaplan v. Rand, 192 F.3d 60, 67 (2d Cir. 1999). Appellees argue that 

10    permitting Appellants’ appeal would grant “standing” to “virtually any third‐

11    party that filed a notice of appeal.” Appellees Br. at 20. We disagree. We believe 

12    there are several reasons Appellants should be “considered a ‘party’ for the 

13    purpos[e] of appealing” the district court’s denial of the motion to direct. Devlin, 

14    536 U.S. at 7. First, the Plans had bona fide reasons to believe they were members 

15    of the Settlement Class. Second, the Plans reasonably relied on claims submitted 

16    to Rust and were given no indication that they may have been ineligible. Third, 

17    and most important, the Plans have a concrete and particularized interest clearly 

18    affected by the judgment of the district court: the exclusion of the Plans from the 



                                                21 
       
 1    Settlement Class deprives the Plans, their participants, and their beneficiaries of 

 2    their recognized loss of either $81.5 million or $200.6 million, depending on 

 3    whether it is calculated at the plan‐ or participant‐level.  

 4          At this time, we need not decide whether any nonparty putative class 

 5    member would be able to appeal a denial of a motion to direct without first 

 6    successfully intervening. We “emphasize that our [holding] is heavily based on 

 7    the unique . . . posture of this case,” In re Lawrence, 293 F.3d 615, 625 (2d Cir. 

 8    2002), which demonstrates that the Plans clearly have a sufficient “interest that is 

 9    affected by the trial court’s judgment.” Pertamina, 313 F.3d at 82. 

10                                               C 
11     
12          Because we find that Appellants may appeal the denial of the motion to 

13    direct regardless of whether they successfully intervened, we dismiss as moot 

14    their appeal of the district court’s denial of the motion to intervene. Nonetheless, 

15    although “[t]he timeliness requirement” of intervention “is flexible and the 

16    decision is one entrusted to the district judge’s sound discretion, United States v. 

17    Yonkers Bd. of Educ., 801 F.2d 593, 594‐95 (2d Cir. 1986), we think it important to 

18    address the possible troubling consequences of the district court’s holding that 




                                                 22 
       
 1    the Plans should have moved to intervene “at least as early as the filing of the 

 2    Third Amended Complaint.” App’x at 3146; Special App’x at 23. 

 3          At the complaint stage, it is unlikely the Plans would have known of their 

 4    interest in the district court litigation. See Catanzano by Catanzano v. Wing, 103 

 5    F.3d 223, 232 (2d Cir. 1996) (“Among the most important factors in a timeliness 

 6    decision is the length of time the applicant knew or should have known of its 

 7    interest before making the motion.”). The district court’s suggestion that the 

 8    Plans should have intervened at such an early stage could unduly encourage 

 9    other putative nonnamed class members in future class actions to needlessly 

10    intervene, frustrating the purposes and goals of class action litigation. Fearful 

11    that the district court would find their motions to intervene untimely, virtually 

12    “all class members would be forced to intervene to preserve their claims, and one 

13    of the major goals of class action litigation—to simplify litigation involving a 

14    large number of class members with similar claims—would be defeated.” Devlin, 

15    536 U.S at 10. Unnecessary intervention by any putative class member with the 

16    slightest doubt that they might be excluded from the settlement class would only 

17    increase the “extraordinary amount of judicial and private resources . . . [of] 

18    massive class action litigation.” Austin v. Pa. Dep’t of Corr., 876 F. Supp. 1437, 



                                                23 
       
 1    1455 (E.D. Pa. 1995). Thus, we caution the district courts to be mindful when 

 2    dismissing similar motions to intervene on timeliness grounds lest the courts 

 3    invite needless litigation into their courtrooms. 

 4                                               II 
 5                                                 
 6          As a question of law, we review the district court’s interpretation of the 

 7    Settlement Agreements de novo. Cirino v. City of N.Y. (In re World Trade Ctr. 

 8    Disaster Site Litig.), 754 F.3d 114, 121 (2d Cir. 2014). The district court denied the 

 9    motion to direct on the ground that the Plans are excluded from the Settlement 

10    Class as “affiliates” of AIG. In reaching this conclusion, however, the district 

11    court did not consider the statutory limitations imposed on a sponsor’s control 

12    over an employee benefit plan under ERISA. Because those limitations are 

13    substantial, the Plans cannot be considered “affiliates” under any ordinary or 

14    specialized understanding of that term, and certainly not when viewed in the 

15    context of the Settlement Agreements.  

16                                               A 
17     
18          Like consent decrees, settlement agreements are “hybrid[s] in the sense 

19    that they are at once both contracts and orders; they are construed largely as 

20    contracts, but are enforced as orders.” Berger v. Heckler, 771 F.2d 1556, 1567‐68 (2d 


                                                 24 
       
 1    Cir. 1985) (citation omitted). As contracts, we interpret them in accordance with 

 2    general principles of contract law. See Collins v. Harrison‐Bode, 303 F.3d 429, 433 

 3    (2d Cir. 2002). “When interpreting a contract, the intention of the parties should 

 4    control, and the best evidence of intent is the contract itself.” Contʹl Ins. Co. v. Atl. 

 5    Cas. Ins. Co., 603 F.3d 169, 180 (2d Cir. 2010) (alterations and internal quotation 

 6    marks omitted). Thus, if their terms are unambiguous, we must interpret the 

 7    Settlement Agreements “within [their] four corners, and not by reference to what 

 8    might satisfy the purposes of one of the parties to [them].” Berger, 771 F.2d. at 

 9    1568 (quoting United States v. Armour & Co., 402 U.S. 673, 682 (1971) (discussing 

10    consent decrees)); see also Seabury Constr. Corp. v. Jeffrey Chain Corp., 289 F.3d 63, 

11    68 (2d Cir. 2002) (“Where the contract is unambiguous, courts must effectuate its 

12    plain language.”). 

13          The Settlement Agreements exclude from the settlement class “any parent, 

14    subsidiary, affiliate, officer, or director of AIG.” App’x at 1035 (emphasis added).  

15    The parties agree that the term “affiliate” is not defined in the Settlement 

16    Agreements. Like the district court, we begin by consulting Black’s Law 

17    Dictionary, which defines an affiliate, in the context of securities, as “[o]ne who 

18    controls, is controlled by, or is under common control with an issuer of a 



                                                 25 
       
 1    security.”4 Affiliate, Black’s Law Dictionary (10th ed. 2014).    Thus, whether the 

 2    Plans are “affiliates” of AIG turns on whether they are controlled by, or are 

 3    under common control with, AIG. 

 4          We note that we would reach the same conclusion if we looked to the 

 5    definition of “affiliate” in the rules promulgated by the Securities and Exchange 

 6    Commission under the Securities Act of 1933 and the Securities Exchange Act of 

 7    1934. SEC Rule 144 defines an “affiliate” of an issuer of securities as “a person 

 8    that directly, or indirectly through one or more intermediaries, controls, or is 

 9    controlled by, or is under common control with, such issuer.” 17 C.F.R. 

10    § 230.144(a)(1). And Rule 12b–2 of SEC Regulation 12B defines an “affiliate” as a 

11    “person that directly, or indirectly through one or more intermediaries, controls, 

12    or is controlled by, or is under common control with, the person specified.” Id. § 

13    240.12b–2. 

14          “Control,” in turn, is defined by Black’s Law Dictionary as the “direct or 

15    indirect power to govern the management and policies of a person or entity, 

16    whether through ownership of voting securities, by contract, or otherwise; the 

                                                    
      4 We believe this definition of affiliate is instructive here because the dispute and 

      Settlement Agreements relate to an underlying securities class action. Moreover, 
      we disagree with Appellants’ views concerning the ambiguity of the term 
      “affiliate” and the appropriateness of looking to securities law to define the term.   
                                                26 
       
 1    power or authority to manage, direct, or oversee.” Control, Blackʹs Law Dictionary 

 2    (10th ed. 2014). This definition of “control” is virtually identical to the definition 

 3    of control “provided in regulations promulgated under the 1933 and 1934 Acts.” 

 4    Waldman v. Riedinger, 423 F.3d 145, 151 (2d Cir. 2005). SEC Rule 405 of Regulation 

 5    C defines “control” as “the possession, direct or indirect, of the power to direct or 

 6    cause the direction of the management and policies of a person whether through 

 7    the ownership of voting securities, by contract, or otherwise.” SEC v. Kern, 425 

 8    F.3d 143, 149 (2d Cir. 2009) (quoting 17 C.F.R. § 230.405); see also 17 C.F.R. 

 9    § 240.12b–2 (same).  

10          Accordingly, whether the Plans are “affiliates” of AIG turns on whether 

11    AIG possesses the “direct or indirect . . . power to direct or cause the direction of 

12    the management and policies” of the Plans.  

13                                               B 
14     
15          The district court concluded that AIG possessed the power to “direct or 

16    cause the direction of the management and policies” of the Plans, relying on 

17    several indicia of “control:” (1) “[t]he plans are each sponsored by either AIG 

18    itself or a company subsidiary[;]” (2) “the AIG Retirement Board, the Plans’ 

19    administrator, was not only appointed by AIG, but its members were all AIG 


                                                27 
       
 1    employees, including officers and directors of the company[;]” and (3) “the 

 2    company could disband the plans without reason.” Special App’x at 10.  

 3          In reaching this conclusion, the district court relied, in part, on the Seventh 

 4    Circuit’s decision addressing an almost identical fact pattern concerning a 

 5    securities settlement with Motorola. See In re Motorola Sec. Litig., 644 F.3d 511 (7th 

 6    Cir. 2011) (“Motorola”). The Seventh Circuit applied a similar definition of 

 7    “affiliate:” “one who controls, is controlled by, or is under common control with 

 8    an issuer of a security.” Id. at 513. The Motorola panel noted that Motorola 

 9    “appoint[ed] the Plan’s administrator—the Motorola 401(k) Profit–Sharing 

10    Committee—and the members of this Committee serve[d] at the pleasure of 

11    Motorolaʹs Board of Directors” and concluded that this kind of “‘structural 

12    organizational control’ [was] sufficient to make the Plan an affiliate of Motorola.” 

13    Id. The panel reasoned that “[a]s the Plan Administrator, the Committee had 

14    general operational and administrative authority over the management of the 

15    Plan[,] [a]nd since ‘control’ includes the power to direct the management of an 

16    entity, we conclude that the Profit–Sharing Committee controlled the Plan.” Id. at 

17    520 (citations omitted). 




                                                28 
       
 1          We are, of course, not bound by a decision by a sister circuit, but we do not 

 2    disagree with one lightly. Nonetheless, the Motorola panel, and the district court 

 3    here, did not consider the role of ERISA in shaping the contours and limits on an 

 4    employer’s “control” over a sponsored plan. This inattention was 

 5    understandable, inasmuch as the parties in that case failed to raise ERISA as an 

 6    issue. See generally In re Motorola Secs., Inc., No. 09‐1750, 2009 WL 1557636 (7th 

 7    Cir. May 14, 2009) (Brief of Intervenor‐Appellant Motorola, Inc. 401(k) Profit‐

 8    Sharing Plan). But even if Motorola can be read to go so far as to say all ERISA 

 9    plans are all “affiliates” of their sponsors, we decline to follow it. Doing so would 

10    require us to ignore Congress’s specific statutory limitations on an employer’s 

11    control over a sponsored plan. 

12          ERISA is structured to “insulate the trust from the employer’s interest.” 

13    NLRB v. Amax Coal Co., 453 U.S. 322, 333 (1981). The Department of Labor, the 

14    “agency charged with administering and enforcing Title I of ERISA,” Faber v. 

15    Metro Life Ins. Col, 648 F.3d 98, 105 (2d Cir. 2011), has made clear that “[m]any of 

16    the provisions of ERISA are grounded on the concept that an employee benefit 

17    plan must be independent of the employer that sponsors the plan.” Grindstaff v. Green, 

18    No. 96‐5628, 1996 WL 34386660 (6th Cir. Oct. 29, 1996) (Brief of Amicus Curiae, 



                                                29 
       
 1    Robert B. Reich, Secretary of the United States Department of Labor) (emphasis 

 2    added)). For example, the plan’s assets must be maintained in a trust, 29 U.S.C. § 

 3    1103(a), and “shall never inure to the benefit of any employer and shall be held 

 4    for the exclusive purposes of providing benefits to participants in the plan and 

 5    their beneficiaries and defraying reasonable expenses of administering the plan.” 

 6    29 U.S.C. § 1103(c)(1).  

 7          Thus, although the plans “are each sponsored by either AIG itself or a 

 8    company subsidiary,” Special App’x at 10, this is too slender a reed upon which 

 9    to predicate a finding of control. ERISA is a “comprehensive and reticulated 

10    statute [for which] Congress made detailed findings which recited, in part, ‘that 

11    the continued well‐being and security of millions of employees and their 

12    dependents are directly affected by these plans.’” Nachman Corp. v. Pension Benefit 

13    Guar. Corp., 446 U.S. 359, 361‐62 (1980) (footnote omitted) (quoting ERISA § 2(a), 

14    29 U.S.C. § 1001(a)). Accordingly, ERISA is designed to delicately balance 

15    Congress’s clear “attempt to promote employee ownership of employer stock,” 

16    Fifth Third Bancorp v. Dudenhoeffer, 134 S. Ct. 2459, 2468 (2014); see also Gray v. 

17    Citigroup, Inc. (In re Citigroup ERISA Litig)., 662 F.3d 128, 137 (2d Cir. 2011) 

18    (noting Congress’s “goal of encouraging employee ownership of the company’s 



                                                 30 
       
 1    stock”), abrogated on other grounds by Fifth Third Bancorp, 134 S. Ct. at 2465, with a 

 2    recognition that the interests of the employer and the interests of the plans may 

 3    not be aligned. Pegram v. Iterdich, 530 U.S. 211, 255 (2000). In fact, ERISA presumes 

 4    that the interests of the employer and the employer‐sponsored plans are adverse. 

 5    See id.; see also Liss v. Smith, 991 F. Supp. 278, 291 (S.D.N.Y. 1998) (“Employers are 

 6    parties‐in‐interest [whose] interests are adverse to those of the plan.” (citation 

 7    omitted)); Gruby v. Brady, 838 F. Supp. 820, 833 (S.D.N.Y. 1993) (“Clearly, Fund 

 8    employers are parties with interests adverse to those of plan Members. Indeed, 

 9    the employers’ interests lie in minimizing their obligations to the Fund, whereas 

10    the Fund’s interest is in collecting all contributions owed.”). To the extent 

11    sponsorship of an ERISA plan says anything about an employer’s control over 

12    that plan, it is that any such control is specifically circumscribed to ensure the 

13    plan is managed “solely in the interest of the [plan’s] participants and 

14    beneficiaries.” 29 U.S.C. § 1104(a)(1). This is unlike your garden variety parent‐

15    affiliate relationship. For example, ordinarily, an affiliate’s directors and officers 

16    can be removed “with or without cause, by the holders of a majority of the 

17    shares,” including when the individual acts contrary to the interests of the 

18    parent. See, e.g., Del. Code Ann. tit. 8, § 141(k). This kind of control is simply 



                                                31 
       
 1    impermissible under ERISA. See, e.g., Bennett v. Mfrs. & Traders, No. 599‐CV‐827 

 2    HGM/GHL, 2005 WL 2896962, at *8 (N.D.N.Y. Nov. 2, 2005) (“By selecting and 

 3    appointing the Plans’ trustees in her own interest . . . Bennett failed to act solely 

 4    in the interest of the Plans’ participants and beneficiaries in violation of ERISA . . 

 5    . .”). 

 6              In light of ERISA’s requirements, AIG’s ability to appoint and remove 

 7    members of the Plans’ Retirement Board does not yield control over the 

 8    “management and policies” of the Plans. If Board members had discretion to 

 9    favor AIG to varying degrees in their management of the Plans, then AIG might 

10    be able to exert control both by appointing people particularly aligned with its 

11    interests and by using the threat of removal to ensure that such alignment 

12    persisted. But Board members have no such discretion. Appointees to the 

13    Retirement Board serve as fiduciaries to the Plans, their participants, and their 

14    beneficiaries, and ERISA subjects its fiduciaries to what have been called the 

15    “highest duties known to law.” Jayne Zanglein, et al., ERISA Litigation 1261 (5th ed. 

16    2014) (emphasis added). Plan fiduciaries must act “solely in the interest of the 

17    [plan’s] participants and beneficiaries.” 29 U.S.C. § 1104(a)(1). “This statutory 

18    duty of loyalty has been described by this Court as requiring that a fiduciary act, 



                                                 32 
       
 1    in Judge Friendlyʹs felicitous phrase, with an ‘eye single to the interests of the 

 2    participants and beneficiaries.’” State St. Bank & Trust Co. v. Salovaara, 326 F.3d 

 3    130, 136 (2d Cir. 2003) (quoting Donovan v. Bierwirth, 680 F.2d 263, 271 (2d Cir. 

 4    1982)). Although AIG may select who serves as a member of the Retirement 

 5    Board, it may not use that power to shape the Plansʹ management and policies.5 

 6          This conclusion holds even where AIG appoints its own officers and 

 7    directors as members of the Retirement Board. ERISA “imposes a duty on the 

 8    [fiduciaries] to avoid placing themselves in a position where their acts as officers 

 9    or directors of the corporation will prevent their functioning with the complete 

10    loyalty to participants demanded of them as” fiduciaries of a plan. Donovan, 680 

11    F.2d at 271 (emphasis added). ERISA expressly contemplates scenarios where a 

12    sponsor might appoint its own officers and directors to a plan’s board. But these 

13    officers and directors, who are permitted to “wear different hats,” must 

14    nonetheless “wear only one at a time, and wear the fiduciary hat when making 

15    fiduciary decisions.” Pegram, 530 U.S. at 225 (emphasis added). “[T]o prevent any 


                                                    
      5 The Motorola decision concluded, to the contrary, that “Motorola had structural 

      organizational control over the Plan” that it sponsored because it controlled the 
      “appointment and removal of [the plan’s board’s] members.”  Motorola, 644 F.3d 
      at 521.  In reaching that conclusion, the panel did not consider the critical 
      significance of the fiduciary obligations imposed by ERISA. 
                                                33 
       
 1    possible injury to the beneficiary, the rule against a trustee dividing his loyalties 

 2    must be enforced with ‘uncompromising rigidity.’” NLRB v. Amax Coal Co., 453 

 3    U.S. 322, 329‐30 (1981) (quoting Meinhard v. Salmon, 249 N.Y. 458, 464 (1928) 

 4    (Cardozo, J.)). “A fiduciary cannot contend ‘that, although he had conflicting 

 5    interests, he served his masters equally well or that his primary loyalty was not 

 6    weakened by the pull of his secondary one.’” Id. (quoting Woods v. City Nat’l Bank 

 7    & Tr. Co., 312 U.S. 262, 269 (1941)). Thus, although Appellees note that AIG 

 8    Retirement Board members Axel Freudmann and Kathleen Shannon, defendants 

 9    in the ERISA Action, “were also executive officers of AIG during the Class period 

10    in the Action,” Appellees’ Br. at 34 (citing App’x at 2887‐88), that says nothing 

11    about whether AIG possesses the “direct or indirect . . . power to direct or cause 

12    the direction of the management and policies” of the Plans.  

13          For similar reasons, AIGʹs authority to “disband the Plans without reason,” 

14    Special App’x at 10, does not imply authority to direct management or policy 

15    decisions. Again, if the Board had discretion to favor AIG in its management of 

16    the Plans, AIG might be able to compel favorable treatment by threatening to 

17    disband the Plans if the Board did not cooperate. But ERISAʹs imposition of strict 

18    fiduciary duties blocks such corporate influence. 



                                                34 
       
 1          In adopting the rationale of the Motorola decision, which had also been 

 2    adopted by at least one district court in this Circuit, the district court failed to 

 3    consider Congress’s clear directive to encourage participation in plans providing 

 4    employee ownership of employer stock while ensuring that such plans are not 

 5    managed in the interests of the sponsor, and in so doing erred. When examined 

 6    through the intricate prism of ERISA’s statutory goals and requirements, AIG’s 

 7    sponsorship of the plans, its appointment and removal power, and its 

 8    discretionary disbanding power are all insufficient to demonstrate it possesses 

 9    the power to direct the management and policies of the Plans. Thus, we conclude 

10    the district court erred in determining that the Plans are “affiliates” of AIG.6 

11     




                                                    
      6 We do not decide today whether the courts owe deference (and if so, the 

      appropriate degree of deference) to the findings of the Department of Labor 
      (“DOL”) that accompany the Prohibited Transaction Exemption 2003‐39 and 
      amendments thereto. We merely note that courts could consider the DOL’s views 
      as to ERISA’s impact on the degree of control exerted by a plan sponsor on an 
      employee benefit plan. In this instance, our ruling that the district court erred in 
      determining that the Plans are “affiliates” of AIG is consistent with the DOL’s 
      belief that ERISA plan participants should not be disadvantaged when compared 
      to other shareholders when settling securities litigations. 
       
                                                 35 
       
 1                                               C 
 2     
 3          Although we are confident our conclusion is dictated by the text of the 

 4    Settlement Agreement, we observe that a contrary result could not reflect the 

 5    purpose of the exclusion of “affiliates” from the settlement class. We have 

 6    recognized elsewhere that ordinarily the purpose of a settlement agreement’s 

 7    exclusion of “affiliates” is to “ensure that those who perpetrated, or otherwise 

 8    profited from, the alleged [wrong] would not benefit from the settlement.” 

 9    Waldman v. Riedinger, 423 F.3d 145, 153 (2d Cir. 2005). In Waldman, we considered 

10    whether a trustee was an “affiliate” of a corporation and determined he was not 

11    “because he neither controlled nor was controlled by any of the defendants.” Id. 

12    at 151. We also noted that “[r]ather than profiting from the alleged fraud, as an 

13    affiliate might have done, [the trustee] was victimized by it.” Id. at 153(emphasis 

14    added). “For this reason, . . . we c[ould not] conclude that he was an affiliate.” Id. 

15    The same is the case here; there is no dispute that the participants and 

16    beneficiaries of the Plans are not those that perpetrated the alleged securities 

17    violations that gave rise to this class action. 

18          Nor would a distribution of settlement proceeds to the Plans inure to the 

19    benefit of AIG. The most that can be said is that a settlement recovery by the 


                                                 36 
       
 1    Retirement Plan, which is a defined benefit pension plan rather than a defined 

 2    contribution plan, could reduce AIG’s contribution obligation. But AIG would 

 3    still lack any direct or indirect control over any assets recovered by the 

 4    Retirement Plan under the settlement. See, e.g., 29 U.S.C. §§  1106, 1002(14)(C) 

 5    (prohibiting financial transactions between a plan and “an employer any of 

 6    whose employees are covered by such plan”). And AIG would also lack control 

 7    over any investment decisions concerning any recovered assets for the defined 

 8    contribution plans, as those decisions must be made solely by the participants 

 9    themselves. See 29 U.S.C. § 1104(c)(1)(A). In short, AIG would enjoy no added 

10    benefit if the Plans are included in the Settlement Class.  

11           Our conclusion also makes sense by viewing the word “affiliate” in the full 

12    context of the exclusion provision. The term “affiliate” directly follows the terms 

13    “parent” and “subsidiary,” and directly precedes the terms “officer” and 

14    “director.” These specific terms have precise and commonly understood 

15    definitions in corporate law. See, e.g., Del Code Ann., tit. 8, §§ 141‐46 (discussing 

16    the roles of officers and directors); Del. Code Ann., tit. 8, § 220 (defining 

17    subsidiary as “any entity directly or indirectly owned, in whole or in part, by the 

18    corporation of which the stockholder is a stockholder and over the affairs of which the 



                                                   37 
       
 1    corporation directly or indirectly exercises control, and includes, without limitation, 

 2    corporations, partnerships, limited partnerships, limited liability partnerships, 

 3    limited liability companies, statutory trusts and/or joint ventures” (emphasis 

 4    added)). The exclusion of “parents,” “subsidiaries,” “officers,” and “directors” of 

 5    AIG from the settlement class evinces an intent to exclude individuals who may 

 6    have perpetrated or benefited from the alleged underlying securities violations. 

 7    And because we often interpret a word “by the company it keeps (the doctrine of 

 8    noscitur a sociis ),” the district court’s interpretation of the term “affiliate” to 

 9    include the Plans “ascribe[s] [to it] . . . a meaning so broad that it is inconsistent 

10    with its accompanying words.” Gustafson v. Alloyd Co., 513 U.S. 561, 575 (1995); 

11    see also WPP Luxembourg Gamma Three Sarl v. Spot Runner Inc., 655 F.3d 1039, 1051 

12    & n.3 (9th Cir. 2011) (applying the noscitur a sociis canon to the interpretation of 

13    a contract). 

14           Consider, for example, two different employees who both work in the 

15    mailroom at AIG. One employee participated in one of the Plans; the other, chose 

16    not to do so, but purchased AIG common stock on the open market during the 

17    class period. Neither employee had any role in the alleged securities violations 

18    underlying this class action. Following the district court’s logic, despite being 



                                                   38 
       
 1    nearly identical plaintiffs suffering the same injury, the first employee would be 

 2    excluded from the settlement class whereas the latter would be included. And 

 3    although the employee participating in the Plans has a secondary recourse by 

 4    bringing an action under ERISA, that separate statutory right does not deprive 

 5    him or her of the protections of the securities laws.  

 6            Finally, the district court’s interpretation of the term “affiliate” would also 

 7    strain drafters of settlement agreements in future securities class actions. Were 

 8    the district court’s interpretation to stand, we would expect plan fiduciaries to 

 9    make an effort to ensure their plan is not excluded from a securities class action. 

10    Drafters could be forced into the uncomfortable position of writing language that 

11    would exclude “affiliates,” but include employer‐sponsored plans. No doubt many 

12    dollars would be spent, and many hours would pass, as courts needlessly faced 

13    even more complicated interpretive thickets than the one we have before us 

14    today. It is better to avoid this altogether and interpret the term “affiliate” in the 

15    context of the exclusion provision: to exclude entities that could conceivably 

16    profit despite their own possible participation in the alleged securities violations. 

17    But if drafters do want to exclude employer‐sponsored plans, they can simply say 

18    so.  



                                                 39 
       
 1                                             III 
 2                                                
 3          Appellants urge us to also find that Rust erred by denying the Plans’ 

 4    claims on the basis that “the claim was submitted on a ‘participant‐level’ and [ ] 

 5    because it appears the participants did not directly purchase and sell ‘AIG 

 6    Securities[.]’” Appellant’s Br. at 49. As noted above, the number of AIG shares 

 7    that the Defined Contribution Plans purchased on the open market during the 

 8    class period (the plan level calculation) could, in theory, be lower than the 

 9    number of shares participating employees elected to acquire (the participant 

10    level calculation), perhaps yielding a lower Recognized Loss under the 

11    Settlement Agreements. That appears in fact to be the case: According to Rust, 

12    the Plansʹ combined Recognized Loss would be $200.6 million if calculated at the 

13    participant‐level (where possible) but only $81.5 million if calculated at the plan‐

14    level. Declaration of Eric Shacter, September 30, 2013, at ¶ 24, App’x at 2958. 

15    Appellants assert that “[b]y refusing to accept participant‐level claims from the 

16    Defined Contribution Plans, Rust has acted to reduce the Defined Contribution 

17    Plans’ potential recovery by treating them differently from all other AIG 

18    shareholders, thereby artificially inflating the potential recovery for the other 

19    class members, including the Appellees, who are the lead plaintiffs.” Id.  


                                               40 
       
 1          Because the district court did not reach this question, we remand so that 

 2    the court may consider it in the first instance. See Pinnacle Nursing Home v. 

 3    Axelrod, 928 F.2d 1306, 1317 (2d Cir. 1991) (“It is a general rule that a federal 

 4    appellate court does not consider an issue not passed upon below.” (internal 

 5    quotation marks omitted)). 

 6                                       CONCLUSION 
 7     
 8          For the foregoing reasons, we DISMISS the appeal of the district court’s 

 9    denial of the motion to intervene as moot, and the district court’s order denying 

10    the Plans’ motion to direct is VACATED and the case is REMANDED for further 

11    proceedings in accordance with this opinion.  




                                                41